DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2021 has been entered. 

Status of Claims
Claim 1 has been amended. Claims 4 and 15 has been cancelled. No new claim has been added. Claims 1-3, 5-14 and 16-21 are pending. Claims 1-3, 5-14 and 16-21 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 06/01/2021 have been fully considered. It is noted that claim 1 has been amended to recite “wherein the first composition and the second composition are present in a weight ratio of 1:5 to 5:1.”
Applicants argue that: none of the cited prior art references, Juguin et al. (US 3,980,721) and Lande et al. (WO 2016/005896 A2) suggest first and second compositions with different support materials wherein the first composition and the second composition are present in a weight ratio of 1:5 to 5:1, as required in claim 1 and its dependent claims.  In addition, applicants argue that, first and second compositions are parts of a hydrocarbon conversion catalyst, there is still nothing in Juguin to suggest that the disclosed range of 0.01 wt-% to 1 wt-% tungsten could be obtained by having two compositions, in which a second composition has 1 wt-% to 15 wt-% tungsten. The skilled person reading Juguin would understand that the catalyst composition disclosed in this reference pertains to nothing other than a uniform composition. Remarks, pages 5-8. 
In response, the applicants’ argument directs a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot. However, upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3, 5-14 and 16-21 are presented in the instant Office action.
Regarding the amended claim limitation of “a second composition comprising from 1 wt-% to 15 wt-% tungsten”, it is the examiner’s assessment that the tungsten mass composition amount of from 1 wt-% to 15 wt-% in the second composition does not specify the tungsten mass composition amount in the hydrocarbon conversion catalyst.  This is because the hydrocarbon conversion catalyst comprises [emphasis added] (i) a first composition and (ii) a second composition. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03.  Therefore, the recited “hydrocarbon conversion catalyst comprises (i) a first composition and (ii) a second composition” does not exclude additional, unrecited catalytic/non-catalytic elements or compositions.  In addition, depending on the relative mass composition amount of the first contained in the total hydrocarbon conversion catalyst ranges from about 0.1 wt% (or 0.01 wt%) to 1.5 wt% (or 0.15 wt%).  
Consequently, based on the analysis set forth above, it is the examiner’s assessment that the tungsten composition amount contained in the hydrocarbon conversion catalyst can vary to a broad extent. 
In response to applicants amendments in claim 1 and its dependent claims, upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3, 5-14 and 16-21 are presented in the instant Office action in view of the previously found references including Juguin et al. (US 3,980,721) and Lande et al. (WO 2016/005896 A2). 

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11, 13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Juguin et al. (US 3,980,721, hereinafter “Juguin”), in view of Lande et al. (WO 2016/005896 A2, hereinafter “Lande”). 
In regard to claims 1 and 21, Juguin discloses a catalyst/process for dehydrogenating saturated hydrocarbons (Abstract) (i.e., a hydrocarbon conversion process), wherein the process comprises (col. 1, lines 56-68):
(i) Preparing a saturated hydrocarbon feed containing a hydrocarbon mixture comprising propane, n-butane, isobutane and isopentane (col. 3, lines 61-67).
(ii) Contacting the saturated hydrocarbon feed with a dehydrogenation catalyst to produce a product comprising olefins under dehydrogenation conditions (col. 3, lines 37-49).
(iii) The dehydrogenation catalyst comprises (col. 2, lines 1-19): 
(a) alumina (i.e., a solid support and an inorganic support). The alumina is acting as both (1) a solid support that support a dehydrogenation active metal and (2) an inorganic support that support a transition metal and a doping agent as recited.
(b) at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh (i.e., a dehydrogenation active metal); 

(d) at least one metal selected from groups VIB and VIIB of the periodic classification of the elements, such as Mo, W, and Re (i.e., a transition metal). 
Juguin discloses the first composition of “at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh supported on alumina” and the second composition of “at least one metal selected from groups IIIA, IVA and VA of the periodic classification of the elements, such as Ga, In, Tl, Ge, Sn, Pb, Sb, and Bi supported on alumina”. Though the alumina support is applicable to both the first composition and the second composition, since the supported metals are different, the Juguin reference teaches first composition supported on a solid support (alumina) and second composition supported on an inorganic support (alumina). 
Juguin does not explicitly disclose the solid support of the first composition is different from the inorganic support of the second composition, and the inorganic support of the second composition comprises silicon dioxide.
Regarding the use of support (carrier) material, Juguin discloses that “The aluminae which can be used as carrier are not all equivalent, and it is preferred to make use of gamma alumina balls (for example tetragonal gamma). There can however be used also other alumina conglomerates such as extrudates or pills complying with the above mentioned conditions” (col. 2, lines 49-54). This directs a use of aluminae as a carrier material, preferably gamma alumina balls, and does not necessarily directs an inferior character of silica as a carrier material.
Juguin discloses that “It is well known that the saturated hydrocarbons may be converted to unsaturated hydrocarbons by catalytic dehydrogenation. Many processes and catalysts have been elaborated for dehydrogenating n-paraffins to the corresponding olefins. A typical example consists in the dehydrogenation of n-butane to butenes, in the presence of a catalyst consisting of chromium oxide deposited on alumina. Among the other suggested catalysts, there can be mentioned those containing noble metals such as platinum and palladium deposited on a carrier such as alumina, silica or a combination thereof. These particular catalysts when used in the known processes, have been proved to result in an excessive formation of carbon or coke which is responsible for a quick decrease of the catalyst activity” (col. 1, lines 33-47).  As a way of overcoming the shortfall of the previous catalysts such as platinum and palladium deposited on a carrier such as alumina, silica or a combination thereof, Juguin discloses catalysts comprising (1) at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh (i.e., a dehydrogenation active metal); (2) at least one metal selected from groups IIIA, IVA and VA of the periodic classification of the elements, such as Ga, In, Tl, Ge, Sn, Pb, Sb, and Bi (i.e., a doping agent); and (3) at least one metal selected from groups VIB and VIIB of the periodic classification of the elements, such as Mo, W, and Re (i.e., a transition metal). 
In light of teachings from Juguin, it is the examiner’s assessment that the Juguin reference discloses use of aluminae as a carrier material, and does not teach away the use of silica as a carrier material. 
Lande discloses a dehydrogenation catalyst composite and a process for the preparation thereof (Abstract), wherein the dehydrogenation comprises a dehydrogenation of alkane selected from C2-C20 hydrocarbon (page 21, claim 28).  Lande discloses the catalyst composite of the Lande discloses a support material for the dehydrogenation catalyst comprising alumina and silica (page 4-5). 
It is noted that both the Juguin and Lande discloses a process and catalyst for dehydrogenating a hydrocarbon feedstock (e.g., C3, or C4, or C5 alkane) and producing an olefinic product in the presence of a dehydrogenation catalyst comprising metals from Group VIII and Group IV, or V, or VI elements and alumina support.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Juguin, in view of Lande, to provide the solid support of the first composition is different from the inorganic support of the second composition, and the inorganic support of the second composition comprises silicon dioxide, because (1) Juguin reference discloses use of aluminae as a carrier material, and also discloses silica as a possible carrier material (col. 1, lines 33-47), and (2) Lande discloses a dehydrogenation catalyst composite and a process for the preparation thereof (Abstract), wherein the dehydrogenation catalyst composite comprises mixed metals elements including Group VIII and Group IV, or V, or VI elements and support materials comprising alumina and silica (Lande, page 4-5). 
Regarding the amended claim limitation of “a second composition comprising from 1 wt-% to 15 wt-% tungsten, or 5 wt-% to 10 wt-% tungsten” (recited in claims 1 and 21), Juguin discloses the dehydrogenation catalyst comprises at least one metal selected from groups VIB Juguin does disclose tungsten (W) as one of metals that is to be contained in the dehydrogenation catalyst with a mass composition amount of 0.01 wt% to 1 wt% (col. 3, lines 3-10).
It is the examiner’s assessment that the tungsten mass composition amount of from 1 wt-% to 15 wt-% in the second composition does not specify the tungsten mass composition amount in the hydrocarbon conversion catalyst.  This is because the recited hydrocarbon conversion catalyst comprises [emphasis added] (i) a first composition and (ii) a second composition. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03.  Therefore, the recited “hydrocarbon conversion catalyst comprises (i) a first composition and (ii) a second composition” does not exclude additional, unrecited catalytic/non-catalytic elements or composition.  In addition, depending on the relative mass composition amount of the first composition with respect to the second composition in the total hydrocarbon conversion catalyst, the recited tungsten composition amount of from 1 wt-% to 15 wt-% varies dramatically relative to the total mass of the hydrocarbon conversion catalyst. For example, when the first composition takes a mass composition of 99 wt% (or 99.9 wt%) and the second composition takes a mass composition of 1 wt% (or 0.1 wt%) in the hydrocarbon conversion catalyst, the amount of tungsten in the hydrocarbon conversion catalyst ranges from about 0.1 wt% (or 0.01 wt%) to 1.5 wt% (or 0.15 wt%).  Consequently, based on the analysis set forth above, it is the examiner’s assessment that Juguin and Lande.
Regarding the amended claim limitation of “wherein the first composition and the second composition are present in a weight ratio of 1:5 to 5:1”, when faced with a mixture of two components, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Consequently, a 1:1 ratio of the first composition and the second composition is considered obvious choice taken by one of ordinary skill in the art.  In light of the teachings from Juguin and Lande, and in conjunction with the case law In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) set forth above, the recited limitation of the first composition and the second composition are present in a weight ratio of 1:5 to 5:1 is considered obvious. 

In regard to claim 2, Juguin discloses the dehydrogenation catalyst comprises at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh (i.e., a dehydrogenation active metal) (col. 2, lines 1-19). 

In regard to claims 3 and 5, Juguin discloses the dehydrogenation catalyst comprises alumina (i.e., a solid support and an inorganic support) (col. 2, lines 1-19). The alumina is acting as both a solid support that support a dehydrogenation active metal and an inorganic support that support a transition metal and a doping agent as recited.

Juguin discloses the dehydrogenation catalyst comprises at least one metal selected from groups IIIA, IVA and VA of the periodic classification of the elements, such as Ga, In, Tl, Ge, Sn, Pb, Sb, and Bi (i.e., a doping agent) (col. 2, lines 1-19), wherein the metal selected from groups IIIA, IVA and VA (i.e., a doping agent) is contained in the amount of from 0.1 to 0.5 wt% with respect to the total weight of the catalyst. Juguin discloses at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh (i.e., a dehydrogenation active metal) is contained in the amount of from 0.01 to 1 wt% with respect to the total weight of the catalyst. Consequently, in light of teachings from Juguin, the claimed amount of doping agent in the second composition comprising a transition metal, a doping agent and an inorganic support would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the dehydrogenation reaction operation (time, temperature, pressure, throughput), the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the dehydrogenation reaction end-products. 

In regard to claims 9, 18 and 19, Juguin discloses the dehydrogenation catalyst comprises alumina (col. 2, lines 1-19) which is acting as both (1) a solid support that support a dehydrogenation active metal and (2) an inorganic support that support a transition metal and a doping agent as recited. Juguin discloses the dehydrogenation catalyst preparation methods of impregnating the metal containing compounds on the catalyst precursor (col. 3, lines 11-35) which renders the limitation of “the first composition and the second composition are physically mixed” as recited obvious. Juguin discloses the alumina has a shape of balls (i.e., a powder forms with varying radius) (col. 4, lines 19-20). Since Juguin discloses the dehydrogenation 

In regard to claim 10, Juguin discloses preparing a saturated hydrocarbon feed containing a hydrocarbon mixture comprising propane, n-butane, isobutane and isopentane (col. 3, lines 61-67).

In regard to claim 11, Juguin discloses preparing a dehydrogenation reaction temperature range of 300-600 [Symbol font/0xB0]C for a straight chain paraffin (col. 3, lines 36-40). The temperature is within the recited temperature range. 

In regard to claim 13, Juguin discloses a catalyst pretreating step of reducing the catalyst with hydrogen at a temperature range of 350-700 [Symbol font/0xB0]C (col. 3, lines 26-35). The temperature is within the recited temperature range. 

In regard to claim 20, Juguin discloses preparing a saturated hydrocarbon feed containing a hydrocarbon mixture comprising propane, n-butane, isobutane and isopentane (col. 3, lines 61-67). Juguin is silent regarding whether the hydrocarbon conversion process produces a product comprising ethylene and butene resulting from the conversion of propane, and further Juguin discloses the same feed (i.e., paraffin comprising propane) and the same catalyst as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the hydrocarbon conversion process produces a product comprising ethylene and butene resulting from the conversion of propane, and further wherein a selectivity to total olefins, including the ethylene and butene, is at least about 80% by weight.  See MPEP 2112.02.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Juguin, in view of Lande, as applied to claim 1 above, and further in view of Saudi Basic Industries Corporation (EP 2,689,843 A1, hereinafter “Saudi Basic”).
In regard to claim 6, Juguin does not explicitly disclose the second composition further comprises a mixed magnesium-aluminium oxide or a mixed calcium-aluminium oxide.
Saudi Basic discloses a process and catalyst are provided for dehydrogenating a hydrocarbon feedstock such as propane in the presence of a dehydrogenation catalyst (Abstract). Saudi Basic discloses embodiments of the dehydrogenation catalyst composition comprising: (a) platinum (Pt); (b) tin (Sn); (c) zinc (Zn); (d) magnesium (Mg), calcium (Ca) or strontium (Sr); and (e) a porous metal oxide catalyst support such as alumina, titania, ceria, zirconia and mixtures thereof (paragraphs [0015]; [0018]; [0019]). The teachings of Juguin and Saudi Basic directs the second composition further comprises a mixed magnesium-aluminium oxide or a mixed calcium-aluminium oxide (as recited in claim 6) and, consequently, this directs the solid 
It is noted that both the Juguin and Saudi Basic discloses a process and catalyst for dehydrogenating a hydrocarbon feedstock and producing an olefinic product in the presence of a dehydrogenation catalyst comprising metals and alumina support.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Juguin, in view of Lande, to provide the dehydrogenation catalyst composition further comprising a mixed magnesium-aluminium oxide or a mixed calcium-aluminium oxide as taught by Saudi Basic, because the dehydrogenation catalyst composition further comprising a mixed magnesium-aluminium oxide or a mixed calcium-aluminium oxide is a known, effective catalyst composition for conducting a catalytic dehydrogenation reaction of converting paraffin to olefin (Saudi Basic, paragraphs [0018]; [0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Juguin, in view of Lande, as applied to claim 1 above, and further in view of Suriye et al. (WO 2014/163590 A1, hereinafter “Suriye”).
Juguin discloses the dehydrogenation catalyst comprises at least one metal selected from groups VIB and VIIB of the periodic classification of the elements, such as Mo, W, and Re (i.e., a transition metal) (col. 2, lines 1-19) which directs a presence of a tungsten oxide in the dehydrogenation catalyst. Juguin discloses at least one metal selected from groups IIIA, IVA and VA of the periodic classification of the elements, such as Ga, In, Tl, Ge, Sn, Pb, Sb, and Bi (i.e., a doping agent), supported on an alumina (col. 2, lines 1-19).  
Juguin does not explicitly disclose the inorganic support comprises a mixture of silicon dioxide and Y-zeolite physically mixed with a mixed magnesium-aluminium oxide. 
Suriye discloses a process for converting paraffin to olefin (Abstract) comprising the following steps: (a) providing a hydrocarbon feedstock containing at least one paraffin having 1 to 12 carbon atoms and at least one olefin having 2 to 12 carbon atoms; (b) providing a catalyst containing at least one Group VIA and/or Group VIIA transition metal on a solid support; (c) pretreating the catalyst by contacting the catalyst with at least one reducing gas and at least one oxidizing gas; and (d) contacting the hydrocarbon feedstock and the pretreated catalyst at a temperature in the range of 200°C to 600°C to a catalyst for use therein. Suriye discloses the inorganic support comprises silicon dioxide and Y-zeolite (page 3, line 27 thru page 4, line 5) mixed with a mixed magnesium-aluminium oxide (page 4, lines 7-10). 
It is noted that both the Juguin and Suriye discloses a process and catalyst for dehydrogenating a hydrocarbon feedstock and producing an olefinic product in the presence of a dehydrogenation catalyst comprising metals and alumina support.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Juguin, in view of Lande, to provide the dehydrogenation catalyst composition of the inorganic support comprising a mixture of silicon dioxide and Y-zeolite physically mixed with a mixed magnesium-aluminium oxide as taught by Suriye, because the dehydrogenation catalyst composition further comprising an inorganic support comprising a mixture of silicon dioxide and Y-zeolite physically mixed with a mixed magnesium-aluminium oxide is a known, effective catalyst composition of inorganic oxide for conducting a catalytic dehydrogenation reaction of converting paraffin to olefin (Suriye; page 3, line 27 thru page 4, line 5; page 4, lines 7-10). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Juguin, in view of Lande, as applied to claim 1 above, and further in view of Alexander et al. (US 5,453,558, hereinafter “Alexander”).
In regard to claim 12, Juguin discloses an embodiment of dehydrogenation of paraffin feed by packing a dehydrogenation catalyst in a reactor (EXAMPLE 1-8).  
Juguin does not explicitly disclose the reaction is conducted in a fixed catalyst bed.
Alexander discloses a process and catalyst are provided for dehydrogenating a hydrocarbon feedstock and producing an olefinic product in the presence of a dehydrogenation catalyst (Abstract). Alexander discloses the dehydrogenation catalyst comprising from about 0.01 weight percent to about 5.0 weight percent of a platinum group metal, from about 0.02 weight percent to about 10.0 weight percent of zinc, and a support component comprising L zeolite and an alkali metal (col. 3, line 60 thru col. 4, line 7) and a binder material comprising alumina (col. 11, lines 6-13). Alexander discloses the dehydrogenation reaction zone can include, but is not limited to, one or more fixed bed reactors containing the same or different catalysts (col. 12, lines 35-37). 
It is noted that both the Juguin and Alexander discloses a process and catalyst for dehydrogenating a hydrocarbon feedstock and producing an olefinic product in the presence of a dehydrogenation catalyst comprising metals and alumina support.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Juguin, in view of Lande, to provide the method that dehydrogenation reaction is conducted in a fixed catalyst bed as taught by Alexander, because the dehydrogenation reaction zone including one Alexander, col. 12, lines 35-37). 

In regard to claim 14, Alexander discloses a regeneration of spent dehydrogenation catalyst in the presence of an oxidizing gas having 0.1 mole to 10 mole percent oxygen at a temperature range of 316-621 [Symbol font/0xB0]C (col. 14, lines 57-62). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Juguin, in view of Lande and Saudi Basic, as applied to claim 6 above, and further in view of Suriye et al. (WO 2014/163590 A1, hereinafter “Suriye”).
In regard to claims 16 and 17, Saudi Basic discloses a porous metal oxide catalyst support such as alumina, titania, ceria, zirconia and mixtures thereof (paragraphs [0015]; [0018]; [0019]). 
But Juguin, in view of Lande and Saudi Basic, does not explicitly disclose the solid support comprises a mixture of silica and zirconia and the inorganic support comprises silica, Y-zeolite or a mixture thereof (claim 16), or the solid support of the first composition comprises a mixed magnesium-aluminum oxide, and the inorganic support of the second composition comprises a mixture of SiO2 and Y-zeolite (as recited in claim 17). 
Suriye discloses a process for converting paraffin to olefin (Abstract) comprising the following steps: (a) providing a hydrocarbon feedstock containing at least one paraffin having 1 to 12 carbon atoms and at least one olefin having 2 to 12 carbon atoms; (b) providing a catalyst containing at least one Group VIA and/or Group VIIA transition metal on a solid support; (c) pretreating the catalyst by contacting the catalyst with at least one reducing gas and at least one  Suriye discloses the inorganic support comprises silicon dioxide and Y-zeolite (page 3, line 27 thru page 4, line 5) mixed with a mixed magnesium-aluminium oxide (page 4, lines 7-10). 
The teachings of Juguin, in view of Lande and Saudi Basic, and further in view of Suriye, directs the use of combined mixture of zirconia, silica and Y-zeolite as a metal support for the hydrocarbon conversion catalyst (as recited in claim 16), or the solid support of the first composition comprises a mixed magnesium-aluminum oxide, and the inorganic support of the second composition comprises a mixture of SiO2 and Y-zeolite (as recited in claim 17). 
It is noted that both the Juguin and Suriye discloses a process and catalyst for dehydrogenating a hydrocarbon feedstock and producing an olefinic product in the presence of a dehydrogenation catalyst comprising metals and alumina support.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Juguin, in view of Lande and Saudi Basic, and further in view of Suriye to provide the dehydrogenation catalyst composition of inorganic support comprising a combined mixture of zirconia, silica and Y-zeolite as a metal support for the hydrocarbon conversion catalyst (as recited in claim 16), or the solid support of the first composition comprises a mixed magnesium-aluminum oxide, and the inorganic support of the second composition comprises a mixture of SiO2 and Y-zeolite (as recited in claim 17), because (1) Saudi Basic discloses a porous metal oxide catalyst support comprising zirconia (paragraphs [0015]; [0018]; [0019]), and (2) the dehydrogenation catalyst composition further comprising an inorganic support comprising a mixture of silicon dioxide and Y-zeolite physically mixed with a mixed magnesium-aluminium oxide is a known, effective Suriye; page 3, line 27 thru page 4, line 5; page 4, lines 7-10). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.